 Case: 1:19-cv-00189-MRB Doc #: 117 Filed: 09/03/21 Page: 1 of 1 PAGEID #: 3290




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT CINCINNATI


SLUSH PUPPIE LIMITED,
                                                      CASE NO. 1:19-cv-00189-MRB
      Plaintiff/Counterclaim Defendant,
                                                      Judge Michael R. Barrett
              v.

THE ICEE COMPANY,

      Defendant/Counterclaim Plaintiff.


                            ORDER GRANTING
         MOTION FOR RELEASE OF SEALED TRANSCRIPT OF AUGUST 30,
                 2021 PRELIMINARY INJUNCTION HEARING

        Upon consideration of Defendant ICEE’s Motion for Release of Sealed Transcript of

August 30, 2021 Preliminary Injunction Hearing (Doc. 116), the Court finds good cause for

the Motion (Doc. 116) and, accordingly, the Motion (Doc. 116) is hereby GRANTED. Once

the transcript is prepared, the court reporter is authorized to release a copy to ICEE’s counsel

of record in this case.

      IT IS SO ORDERED.


                                                    /s/ Michael R. Barrett
                                                    Michael R. Barrett, Judge
                                                    United States District Court
